Citation Nr: 1044829	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-06 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's claim of service connection for a right elbow 
disability-not including right ulnar nerve entrapment.  

2.  Whether new and material evidence has been received to reopen 
the Veteran's claim of service connection for a left elbow 
disability.

3.  Entitlement to service connection for a right elbow 
disability, to exclude right ulnar nerve entrapment, but to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for a left elbow 
disability, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Non Commissioned Officers 
Association


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 
2002, including honorable service in the Southwest Asia theater 
of operations.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which declined to reopen the Veteran's claim of service 
connection for a bilateral elbow disability, claimed as joint 
pain. 

Before the Board may consider the merits of a previously denied 
claim, it must conduct an independent review of the evidence to 
determine whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  "[T]he Board does 
not have jurisdiction to consider a claim which [has been] 
previously adjudicated unless new and material evidence is 
present, and before the Board may reopen such a claim, it must so 
find."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Further, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board to 
reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  Accordingly, the matter appropriately before the Board 
is whether new and material evidence has been presented to reopen 
the previously denied claim of service connection for a bilateral 
elbow disability.  

The issues of entitlement to service connection for a right and 
left elbow disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Service connection for a bilateral elbow disability, claimed 
as joint pain, was denied in a January 2003 rating decision.  The 
Veteran did not appeal this decision and it became final.  

3.  Since January 2003, new and material evidence has been 
received to reopen the Veteran's previously denied claim of 
entitlement to service connection for a bilateral elbow 
disability.  


CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying service connection 
for a bilateral elbow disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Evidence obtained since the January 2003 rating decision 
denying service connection for a bilateral elbow disability is 
new and material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, VA's duties under the Veterans Claims Assistance 
Act of 2000 (VCAA) must be examined.  In this case, the Board 
finds that VA has substantially satisfied the duties to notify 
and assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given the 
favorable nature of the Board's decision regarding reopening the 
Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In January 2003, the RO originally denied service connection for 
a bilateral elbow disability.  The Veteran was advised of the 
denial of benefits and of her appellate rights, but did not 
appeal the decision.  As such, it became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

Pursuant to an application submitted in August 2007, the Veteran 
seeks to reopen her previously denied claim of service connection 
for a bilateral elbow disability.  Generally, where prior RO 
decisions have become final, they may only be reopened through 
the receipt of new and material evidence.  38 U.S.C.A. § 5108.  
Where new and material evidence is presented or secured with 
respect to claims which have been disallowed, the Secretary shall 
reopen the claims and review the former dispositions of the 
claims.  Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  New and material evidence means 
existing evidence that by itself, or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and it must raise a reasonable 
possibility of substantiating the claim.  Id.  The credibility of 
new evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence of record at the time of the January 2003, rating 
decision included the Veteran's service treatment records and VA 
examination reports dated in 2002.  Service connection for a 
bilateral elbow disability was denied because there was no 
evidence of a current disability.  

Evidence received since January 2003 include VA and private 
treatment records, statements submitted by the Veteran, a 
Decision Review Officer hearing transcript, dated in October 
2009, and a December 2009 VA examination report.  

This evidence includes the Veteran's contention that her 
bilateral elbow disability had its onset during her service in 
the Persian Gulf.  She also contended that her bilateral elbow 
disability should be adjudicated not only on a direct basis, but 
also as a qualifying disability pursuant to 38 C.F.R. § 3.317.  
The evidence of record also shows the Veteran's complaints of 
bilateral elbow pain.  

During the December 2009 VA examination, the Veteran was not 
found to have inflammatory arthritis.  X-rays were negative, and 
the examination was normal except for some tenderness found in 
the left elbow.  The examiner stated that she was "unable to 
give any other diagnosis other than episodic pain in the left and 
right elbow," and there was "[n]o chronic diagnosis, [and] no 
more specific diagnosis given today."  
 
Without need to discuss each new piece of evidence in depth, the 
Board finds that the new evidence of record warrants reopening of 
the Veteran's claim.  The Veteran was originally denied service 
connection for a bilateral elbow disability based upon no current 
diagnosis.  She is now claimed her bilateral elbow disability as 
due to an undiagnosed illness.  Additionally, the Veteran was 
treated in service for complaints of bilateral elbow pain and has 
recently reported ongoing elbow problems since service.  She is 
certainly competent to so report.  Moreover, a VA examiner was 
unable to diagnose the Veteran with a disability associated with 
her bilateral elbows.  The Board finds that not only is this 
evidence new, as it was not before prior agency decision makers, 
it is material as it speaks to an unestablished fact necessary to 
substantiate the claim.  Namely, there is evidence that the 
Veteran may have an undiagnosed illness related to her service in 
the Persian Gulf War, and there is evidence that her current 
complaints are related to her service.  The Board finds this 
evidence to be credible only for purposes of reopening her claim.  
Thus, the Veteran's previously denied claim of entitlement to 
service connection for a bilateral elbow disability is reopened.
 
ORDER

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for a right elbow 
disability, to exclude right ulnar nerve entrapment, is reopened.

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for a left elbow 
disability, is reopened.  


REMAND

In light of the newly submitted evidence, and the VCAA, the Board 
finds that further evidentiary development is necessary regarding 
the Veteran's claim of service connection for a bilateral elbow 
disability.  At the time of the original rating decision, the 
Veteran was found to have no bilateral elbow disability, and her 
claim was denied on that basis.  It is noted that she was treated 
in service for joint pain, as well as for pain in her elbows.  
Now, the Veteran contends that her bilateral elbow disability is 
due to an undiagnosed illness, and the December 2009 VA examiner, 
as noted above, was unable to reach a conclusion as to the cause 
of the Veteran's bilateral elbow pain.  The Veteran has 
competently testified that she has had elbow pain since service 
and continues to have problems with her elbows.  

Although the December 2009 VA examination made no clinical 
diagnosis from the Veteran's complaints and physical examination, 
she did not address whether the Veteran's claimed bilateral elbow 
condition was due to her service during the Gulf War or was due 
to Gulf War syndrome.  The Board finds that this VA examination 
is adequate for purposes of determining whether the Veteran has 
any pathology of the bilateral elbows, but find that it is 
inadequate inasmuch as it does not address whether the Veteran's 
problems may be associated with Gulf War syndrome.  

It is important to note that once VA undertakes the effort to 
provide an examination when developing a service connection 
claim, the examination must be an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As the Board finds that 
the VA examination conducted was inadequate, the Veteran must be 
afforded a new VA examination to determine the nature and 
etiology of her claimed bilateral elbow disability and its 
possible relationship to her service during the Gulf War.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination of the 
Veteran to determine the nature and 
etiology of any current complaints of the 
bilateral elbows, to exclude right ulnar 
nerve entrapment.  All indicated studies 
should be performed.  After examination of 
the Veteran and review the Veteran's 
medical records (including those from 
service) the examiner is requested to 
answer the following questions:  

a.  Elicit from the Veteran details about 
the onset, frequency, duration, and 
severity of all bilateral elbow symptoms 
and indicate what precipitates and what 
relieves them.

b.  Are there any objective medical 
indications that the Veteran is suffering 
from symptoms related to the bilateral 
elbows?  

c.  If so, can the Veteran's symptom of the 
bilateral elbows be attributed to a known 
diagnostic entity?  

d.  If the answer to "c." is in the 
affirmative, is it at least as likely as 
not (50 percent probability or higher) that 
her diagnosed condition had its onset in 
service or was caused or chronically 
worsened by any service-connected 
disability (service-connected disabilities 
are degenerative joint disease of the right 
knee, tinnitus, hypothyroidism, 
degenerative disc disease of the lumbar 
spine, left knee arthritis, ear dermatitis, 
GERD, rosacea, and right ulnar nerve 
entrapment)?  

e.  If the answer to "c." is in the 
negative (i.e., you are unable to ascribe a 
diagnosis to the Veteran's complaints 
related to the bilateral elbows), is there 
affirmative evidence that this undiagnosed 
illness was not incurred during active 
service during the Gulf War, or was caused 
by an intervening event since her most 
recent departure from service during the 
Gulf War, or results from abuse of alcohol 
or drugs?  

The claims file must be provided to the 
examiner for review.  

2.  When the development requested has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  
Thereafter readjudicate the claim of 
entitlement to service connection for a 
bilateral elbow disability, to include as 
due to an undiagnosed illness.  If the 
benefits sought are not granted, the 
Veteran and her representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of the 
Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


